DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 20-25, 18-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mammou et al (US 2019/0311502).
	Regarding claim 1, Mammou discloses a method, comprising: 
receiving a volumetric video comprising a three-dimensional object (Fig.3A point cloud input is received); 
segmenting the three-dimensional object into a plurality of regions (FIg.3A and ¶99-100 initial segmentation and final patches are calculated); 
for one or more regions of the three-dimensional object: 

an intra frame offset relating to a three-dimensional geometry value (Z) between two regions within a frame (Fig.4D and ¶¶201-203, 205 intra frame motion vectors for Z are encoded); 
an inter frame offset relating to a three-dimensional geometry value (Z) between two regions in different frames (Fig.2C and ¶97 compensation & delta prediction module 254 determining prediction residual and encoding the motion vectors for Z);
a depth smoothness constraint relating to a three-dimensional geometry value (Z) (¶120 smoothing filter based on geometry/texture/attributes); and 
transmitting the bitstream to a decoder (¶¶97, 205 encoding the motion vectors for Z).

	Regarding claim 17, Mammou discloses inserting into the bitstream an intra frame offset relating to a three-dimensional geometry value (Z) with respect to another region of the frame (¶204 patch images for respective patches may be packed before patch images are determined for other patches).

	Regarding claim 20, Mammou discloses wherein the region comprises a patch or a block (Fig.3A and ¶99 region comprise a patch).



Regarding claim 22, Mammou discloses determining the inter frame offset by comparing a patch to a respective location in a reference geometry image used for temporal prediction (¶97 determine one to one mapping between points in patches of the current and reference image frames).

Regarding claim 23, Mammou discloses selecting patches for the inter frame offset according to similarity of the patches with respect to a three-dimensional distance, a three- dimensional location, or dimensions of temporal consecutive patches (¶97 performing interframe prediction calculates similarity of patches based on distance, location and consecutive patches).

Regarding claims 24-25 and 28-31, apparatus claims 24-25 and 28-31 are drawn to the apparatus corresponding to the method of using same as claimed in claims 16-17 and 20-23. Therefore apparatus claims 24-25 and 28-31 correspond to method claims 16-17 and 20-23, and are rejected for the same reasons of obviousness as used above.

Regarding claims 32-33, apparatus claims 32-33 are drawn to the apparatus corresponding to the method of using same as claimed in claims 16 and 24. Therefore apparatus .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al (US 2019/0311502) in view of Boon et al (US 2009/0232206).
	Regarding claim 18, Mammou does discloses determining the intra frame offset between the two regions by comparing a region to other patches (Fig.4D and ¶¶201-203, 205 intra frame motion vectors for Z are encoded), but does not specify that intra frame offset is calculated based on patches located on the left and/or top of the region.
	However, Boon teaches calculating intra frame offset based on patches located on the left and/or top of the region (¶63 intra prediction based on pixels above and left of the region).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mammou to incorporate the teachings of Boon and provide the advantage and capability of being able to perform intra frame prediction based on pixels adjacent to the target area (Abstract). 

Regarding claim 19, Boon in the combination teaches selecting a region with lowest difference signaling cost for calculation of the intra frame offset (¶63 area/pixel with the smallest differential motion vector is utilized). Motivation to combine is the same as it is in claim 18.

Regarding claims 26-27, apparatus claims 26-27 are drawn to the apparatus corresponding to the method of using same as claimed in claims 18-19. Therefore apparatus claims 26-27 correspond to method claims 18-19, and are rejected for the same reasons of obviousness as used above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486